Citation Nr: 1613992	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-28 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for acne vulgaris of the face.

2.  Entitlement to service connection for chronic dermatitis of the abdomen, to include consideration as a Gulf War illness under the provisions of 38 C.F.R. § 3.317.

3.  Entitlement to an initial rating in excess of 10 percent for cervical strain (also claimed as segmental dysfunction of the cervical region).

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, right lower extremity.

5.  Entitlement to a compensable initial rating for lumbar strain (variously claimed as segmental dysfunction of lumbar/thoracic region, bulging disc L5-S1).

6.  Entitlement to a compensable initial rating for patellofemoral pain syndrome, right knee.

7.  Entitlement to a compensable initial rating for right shoulder strain.

8.  Entitlement to a compensable initial rating for left shoulder strain.

9.  Entitlement to a compensable initial rating for chronic pharyngitis.

10.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1997 to January 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2009, January 2013, and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and a November 2013 rating decision by the VA Appeals Management Center in Washington, DC.  The issues of entitlement to service connection for acne vulgaris and entitlement to service connection for chronic dermatitis of the abdomen were previously remanded by the Board in November 2013.

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in Jackson, Mississippi.  At the hearing, the Veteran presented testimony as to the issues of entitlement to service connection for acne vulgaris of the face and entitlement to service connection for chronic dermatitis of the abdomen.  A transcript of the hearing is associated with the record.

The issues of entitlement to an initial rating in excess of 10 percent for cervical strain (also claimed as segmental dysfunction of the cervical region); entitlement to an initial rating in excess of 10 percent for radiculopathy, right lower extremity; entitlement to a compensable initial rating for lumbar strain (variously claimed as segmental dysfunction of lumbar/thoracic region, bulging disc L5-S1); entitlement to a compensable initial rating for patellofemoral pain syndrome, right knee; entitlement to a compensable initial rating for right shoulder strain; entitlement to a compensable initial rating for left shoulder strain; entitlement to a compensable initial rating for chronic pharyngitis; and entitlement to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's acne vulgaris of the face had its onset during active service.

2.  Dermatitis of the abdomen was noted at entrance into service.
 
3.  The probative evidence of record indicates that the Veteran's preexisting chronic dermatitis of the abdomen was not aggravated beyond its natural progression during service.

4.  The Veteran's chronic dermatitis of the abdomen is not a qualifying chronic disability, as defined in 38 C.F.R. § 3.317(a)(2)(i).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for acne vulgaris of the face have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for chronic dermatitis of the abdomen have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for acne vulgaris of the face.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements, to include those set forth in Bryant v. Shinseki, 23 Vet. App. 384 (2010), is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the issue of entitlement to service connection for chronic dermatitis of the abdomen, a VA letter issued in February 2009 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of service connection, as well as the factors pertinent to establishment of an effective date and a disability rating in the event of a grant of service connection.

VA has also satisfied its duty to assist the Veteran.  Relevant to the issue of entitlement to service connection for chronic dermatitis of the abdomen, the Veteran's service treatment records, VA treatment records, and lay statements have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA skin diseases examination in December 2012, as well as addendum VA opinions in January 2014 and April 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner who conducted the December 2012 VA skin diseases examination reviewed the claims file and considered the Veteran's reported symptomatology and medical history.  However, the examiner did not provide an adequate rationale for his opinion relating to the likely etiology of the Veteran's chronic dermatitis of the abdomen.  Therefore, the case was referred back to the December 2012 VA examiner for a VA addendum opinion.  However, in the resulting January 2014 VA addendum opinion, the examiner noted that the Veteran's service treatment records had not been made available to him.  Accordingly, the case was again referred to the same examiner for another VA addendum opinion.  The resulting April 2014 VA addendum opinion reflects review of the record, and provides adequate supporting explanation and rationale for all conclusions reached.  The examination and two VA addendum opinions, in the aggregate, are thorough and reflect that the examiner considered all necessary evidence and testing.  Therefore, the Board finds that the December 2012 VA examination and the January 2014 and April 2014 VA addendum opinions are, in the aggregate, adequate for decision-making purposes.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his acne vugaris of the face and chronic dermatitis of the abdomen.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Also as noted in the Introduction, the issues of entitlement to service connection for acne vulgaris and entitlement to service connection for chronic dermatitis of the abdomen were previously remanded by the Board in November 2013.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the November 2013 Board remand directed the AOJ to obtain updated treatment records from the Biloxi VA Medical Center from March 2012 through the present, obtain from the Veteran information as to any other treatment relevant to the issues being remanded, obtain a VA addendum opinion as to the claimed skin conditions, and then readjudicate the claims and issue a supplemental statement of the case, if warranted.  Pursuant to the November 2013 Board remand, the AOJ obtained updated treatment records from the Biloxi VA Medical Center, sent the Veteran a letter in December 2013 seeking information on other treatment relevant to the issues that were remanded, obtained VA addendum opinions in January 2014 and April 2014 consistent with the remand directives, and readjudicated the claims in a May 2014 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the November 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clearly and unmistakably was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In such cases, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In addition, under 38 C.F.R. § 3.317, compensation will be paid to Persian Gulf veterans who exhibit objective indications of a qualifying chronic disability, provided the requirements set forth in 38 C.F.R. § 3.317(a)(1)(i) and (ii) are met.  A "qualifying chronic disability" includes (a) an undiagnosed illness; and (b) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), that is defined by a cluster of signs or symptoms.  38  C.F.R. § 3.317(a)(2).

Analysis - Acne Vulgaris of the Face

The Veteran contends that he first experienced acne vulgaris of the face during active service, and that he has experienced it ever since separation from active service.  See, e.g., April 2013 Board hearing transcript.  He has further stated that he had acne of the face as a teenager, but that the acne "took on just a different level" once he entered active service.  See id.

A review of the Veteran's service treatment records reveals that, on a November 1996 prescreening report of medical history, he denied current or past skin diseases.  A November 1996 prescreening report of medical examination notes a periumbilical rash due to a chemical spill on his clothes in that area, but otherwise notes no other skin disease, to include acne vulgaris of the face.  In October 1997, the Veteran was seen for acne vulgaris and hyperpigmentation at the jawline.  At the Visit, the Veteran reported a history of acne since he was fourteen years old.  He was seen again in November 1997 for similar complaints and was assessed as having mild acne vulgaris on the face with mild post-inflammatory hyperpigmentation.  He was seen again in November 1999 for mild acne vulgaris in the beard area and on the forehead, and requested a refill of the topical treatments he received in 1997.  The service treatment record show no further complaints of or treatment for acne vulgaris of the face.  Rather, they contain several treatment records reflecting normal examinations of the skin.  Several post-deployment questionnaires reflect the Veteran's report of "excellent health" without complaint of unresolved health issues.  The Veteran did not undergo a medical examination for separation.

The Veteran was provided with a VA skin diseases examination in December 2012.  At the examination, the Veteran reported a history of acne on the cheeks and forehead that began around 2005 or 2006 and that he treats with over-the-counter topical treatments and cleansers.  The VA examiner noted the in-service treatment for acne vulgaris of the face, and the Veteran's in-service reports of having had acne since he was fourteen years old.  The examiner diagnosed the Veteran with facial acne, mild, and found that the disability existed prior to the Veteran's service and does not lead to any current functional limitations.

VA addendum opinions were obtained from the December 2012 VA skin diseases examiner in January 2014 and April 2014.  In the April 2014 VA addendum opinion, the examiner again noted the in-service treatment for acne vulgaris of the face, and the Veteran's in-service reports of having had acne since he was fourteen years old.  The examiner opined, "Review of available medical records notes Veteran clearly had acne prior to entering service.  There is no evidence of record of acne worsening beyond natural progression by military service.  Last evidence of record for any acne treatment was 11/1/1999 which was 10 years prior to leaving active military service."

The Board observes that the Veteran's acne vulgaris of the face was not noted upon his entrance into active service or on the prescreening November 1996 report of medical examination.  He is therefore presumed to have been in sound condition as to acne vulgaris of the face when examined, accepted, and enrolled for service.  See 38 U.S.C.A. § 1111.  The burden therefore falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability both preexisted the Veteran's active service and was not aggravated during active service.  However, the only evidence showing that the acne vulgaris of the face preexisted the Veteran's active service is the Veteran's own statements in the service treatment records.  There are no contemporaneous records of treatment for acne vulgaris of the face prior to service.  Furthermore, the Veteran has since refuted his prior statements.  As such, the notations in the service treatment records indicating that the Veteran endorsed a history of acne vulgaris of the face prior to active service do not constitute clear and unmistakable evidence that the acne vulgaris of the face preexisted his service.  Moreover, the Veteran has consistently indicated that his acne vulgaris of the face increased in severity during his active service.  For example, at the April 2013 Board hearing, he testified that, although he had acne as a teenager, the acne he experienced during service was of "a different level."  In addition, there are no contemporaneous records demonstrating the severity of the Veteran's acne vulgaris of the face at the time of his entrance into active service.  Therefore, even if there were clear and unmistakable evidence that the acne vulgaris of the face disability predated his active service, there is not clear and unmistakable evidence that the acne vulgaris of the face disability was not aggravated during active service.  Accordingly, the presumption of soundness attaches, and the Board will consider the Veteran's claim as one of service connection for a disability that did not preexist his active service.

In regard to evidence of a current disability, the records indicate that the Veteran has been diagnosed with and treated for acne vulgaris of the face during the pendency of the appeal.  In regard to evidence of an in-service injury or disease, the service treatment records show treatment for acne vulgaris of the face during active service.  As to a nexus between the current disability and the in-service disease, the Veteran reports having experienced acne vulgaris of the face since active service.  The Veteran is competent to report continuation of acne vulgaris of the face, as the symptoms of acne of the face are readily observable by lay persons through the senses.  See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  In addition, the record does not show in-service treatment for the acne vulgaris of the face after November 1999, but does show that the Veteran was able to manage the condition with topical medications and cleansers.  The Board therefore does not view the absence of treatment after November 1999 as inconsistent with the Veteran's reports as to the continuity of his symptoms.  As such, the Board finds that there is nothing in the record to impugn the Veteran's credibility on the issue.  Accordingly, the Board finds the Veteran's competent and credible lay evidence probative in establishing a connection between the current disability and the in-service disease.

On the other hand, the Board finds that the December 2012 VA examiner's negative nexus opinions are not probative on the issue because they were based on the premise that the Veteran's acne vulgaris of the face preexisted his active service and was not aggravated during his active service.  As noted above, the record does not support such a premise.  Therefore, the VA examiner's negative opinions do not weigh against the probative value of the Veteran's competent and credible statements as to the continuity of his symptoms.

In summary, the record shows a current disability and an in-service disease.  The Veteran has presented competent and credible testimony linking the current disability to the in-service disease.  There is no probative evidence of record weighing against the Veteran's competent and credible statements in that regard.  Accordingly, the evidence is at least in relative equipoise as to whether the Veteran's current acne vulgaris of the face had its onset during active service.  Therefore, any remaining doubt must be resolved in the Veteran's favor, and entitlement to service connection for acne vulgaris of the face must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Chronic Dermatitis of the Abdomen

The Veteran asserts that he was first diagnosed with chronic dermatitis of the abdomen in service, and that the condition has persisted to the present.  He indicates that he had a biopsy in 2011, which revealed the condition to be Hailey-Hailey, which is a genetic condition.  However, he maintains that he has no family history for Hailey-Hailey.  See, e.g., April 2013 Board Hearing transcript.  The Veteran also seeks consideration of the chronic dermatitis as a qualifying chronic disability under the provisions of 38 C.F.R. § 3.317.  See VA Form 21-4138, Statement in Support of Claim, received in October 2010.

Having considered all lay and medical evidence of record in light of the regulations noted above, the Board finds that service connection is not warranted for the Veteran's chronic dermatitis of the abdomen.  Specifically, the probative evidence of record shows that the Veteran had preexisting dermatitis of the abdomen that was noted at examination, acceptance, and enrollment into service and that the condition did not increase in severity during the Veteran's active service.  Furthermore, the Veteran's chronic dermatitis of the abdomen is not a qualifying chronic disability, as defined in 38 C.F.R. § 3.317(a)(2)(i).

A review of the Veteran's service treatment records reveals that, on the November 1996 prescreening report of medical history, the Veteran denied current or past skin diseases.  However, the November 1996 prescreening report of medical examination notes a periumbilical rash due to a chemical spill on his clothes in that area.  The rash was assessed as "mild dermatitis."  In January 1997, the Veteran was seen for a rash on the umbilicus with post-inflammatory hyperpigmentation due to chemical irritation from a car wash.  In July 2000, the Veteran complained of a discharge from the umbilicus with foul odor for the prior two weeks.  He indicated that he had experienced such symptoms in the past.  In April 2002, he reported irritation about the umbilicus.  He indicated that he has such symptoms approximately twice per year, and receives cream to treat the condition from a dermatologist.  On examination, he had no pain but had clear weeping.  The diagnosis was for dermatitis, not otherwise specified.   The service treatment record show no further complaints of or treatment for dermatitis of the abdomen.  Rather, they contain several treatment records reflecting normal examinations of the skin.  Several post-deployment questionnaires reflect the Veteran's report of "excellent health" without complaint of unresolved health issues.  The Veteran did not undergo a medical examination for separation.

Thus, the service treatment records show that the Veteran's chronic dermatitis of the abdomen was noted at entrance and therefore preexisted his active service.  Accordingly, the presumption of soundness does not attach, and service connection for chronic dermatitis of the abdomen may be considered only on the basis of aggravation during active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The question before the Board, therefore, is whether the Veteran's preexisting dermatitis of the abdomen increased in severity beyond its natural progression during active service.  The service treatment records reflect that the Veteran was indeed seen for symptoms of the condition during service.  To determine whether that treatment reflects aggravation of the preexisting condition beyond its natural progression, the Board turns to the competent evidence of record.

At the December 2012 VA skin diseases examination, the Veteran reported a history of stomach rash that began in 1999, and that was determined to be Hailey-Hailey through a biopsy in 2010.  The Veteran described a recurrent rash of the chest, abdomen, and legs for the past 6 years, and current rash recurring every three to four weeks on the chest, axilla, abdomen, groin, and legs.  The examiner noted the finding of dermatitis on the prescreening examination and the in-service treatment for dermatitis of the abdomen.  The examiner diagnosed the Veteran with benign familial pemphigus, and opined that the condition is congenital, was not worsened beyond its natural progression by military service, and does not lead to any current functional limitations.

In the April 2014 VA addendum opinion, the examiner again noted the finding of dermatitis of the abdomen on the November 1996 prescreening examination and the in-service treatment for dermatitis of the abdomen.  The examiner opined, "Based on review of available treatment records including entrance exam, there is evidence that the Veteran had a congenital abdominal skin disease (benign familial pemphigus) based on description of rash noted in umbilical area on entrance exam.  Review of service treatment records reveals no evidence of worsening or aggravation of benign familial pemphigus beyond natural progression by military service."

The Board accepts the VA examiner's December 2012 and April 2014 opinions as probative evidence that the Veteran's chronic dermatitis of the abdomen did not undergo an increase in severity beyond its natural progression during active service.  The examiner reviewed the record and provided a description of the in-service treatment for the condition.  Thus, in providing the opinions, the examiner clearly considered the relevant evidence relating to the in-service manifestations of the preexisting condition.  Moreover, the examiner has the medical knowledge and expertise to assess the relative severity of those manifestations and to compare those manifestations to what would be expected of the natural progression of the condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).

The Board has considered the Veteran's assertions that the condition underwent an increase during his active service that was beyond what may be expected from the natural progression of the condition.  The Board notes that the Veteran may sincerely believe that his chronic dermatitis of the abdomen was incurred in or aggravated during active service.  Moreover, the Board does not dispute his report of in-service symptoms, as they are consistent with the service treatment records.  However, the Veteran has not been shown to possess the requisite training, knowledge, or expertise required to render a competent opinion as to the diagnosis, causation, or the relative severity of symptoms of the chronic dermatitis of the abdomen.  He has also not been shown to be competent to opine as to the natural progression of a condition such as chronic dermatitis of the abdomen.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, his lay opinions do not constitute competent medical evidence and do not weigh against the probative value of the December 2012 VA skin diseases examiner's opinions.  The Board also notes that the Veteran's assertions that the condition had its onset during his active service are inconsistent with the record, which show that the condition was noted on examination in November 1996.  Therefore, his statements in that regard are not credible, and therefore also do not weigh against the probative value of the VA examiner's opinions.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Board has also considered the Veteran's assertion that service connection should be granted for the chronic dermatitis of the abdomen as a qualifying chronic disability under the provisions of 38 C.F.R. § 3.317.  However, the condition has a clear diagnosis and is not a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as those listed in 38 C.F.R. § 3.317(2)(i)(B).  As such, the condition is not a qualifying chronic disability, and may not be service connected under the provisions of 38 C.F.R. § 3.317.

In summary, the service treatment records show that the Veteran's chronic dermatitis of the abdomen was present and noted at the time of examination, acceptance, and enrollment into active service.  Thus, the presumption of soundness does not attach as to that condition, and only service connection based on aggravation of a preexisting condition may be considered.  However, the probative evidence of record shows that the Veteran's chronic dermatitis of the abdomen did not increase in severity beyond its natural progression during the Veteran's active service.  As there was no increase in severity in the preexisting chronic dermatitis of the abdomen beyond its natural progression during service, the presumption of aggravation is not for application.  See 38 C.F.R. § 3.306(b).  Accordingly, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).



ORDER

Entitlement to service connection for acne vulgaris of the face is granted.

Entitlement to service connection for chronic dermatitis of the abdomen is denied.


REMAND

The Board finds that the remaining issues on appeal must be remanded for further development before a decision may be made on the merits.

The November 2013 rating decision effectuated the Board's November 2013 grant of entitlement to service connection for chronic pharyngitis, and assigned a noncompensable initial rating.  In January 2014, the Veteran submitted a timely notice of disagreement as to the initial rating assigned for the chronic pharyngitis.  See Letter from the Veteran, received in January 2014.  In addition, the January 2013 rating decision granted entitlement to service connection for cervical strain (also claimed as segmental dysfunction of the cervical region), radiculopathy of the right lower extremity, lumbar strain (variously claimed as segmental dysfunction of lumbar/thoracic region, bulging disc L5-S1), patellofemoral pain syndrome of the right knee, right shoulder strain, and left shoulder strain.  It also assigned initial ratings of 10 percent for the cervical strain and 10 percent for the radiculopathy of the right lower extremity, and noncompensable initial ratings for the lumbar strain, patellofemoral pain syndrome of the right knee, right shoulder strain, and left shoulder strain.  In January 2014, the Veteran submitted a timely notice of disagreement as to the initial ratings assigned in the January 2013 rating decision.  See Letter from the Veteran, received in January 2014.  Finally, the September 2015 rating decision granted entitlement to service connection for PTSD, and assigned an initial rating of 30 percent for the disability.  In October 2015, the Veteran submitted a timely notice of disagreement as to the initial rating assigned for the PTSD.  See VA Form 21-0958, Notice of Disagreement, received in October 2015.

The Veteran has not yet been issued a statement of the case as to the issues appealed in the January 2014 and October 2015 notices of disagreement.  As timely notices of disagreement as to the matters have been received, and the Veteran has not otherwise withdrawn the issues in writing, the Board is required to remand the issues for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative a statement of the case with respect to the issues of entitlement to an initial rating in excess of 10 percent for cervical strain (also claimed as segmental dysfunction of the cervical region); entitlement to an initial rating in excess of 10 percent for radiculopathy, right lower extremity; entitlement to a compensable initial rating for lumbar strain (variously claimed as segmental dysfunction of lumbar/thoracic region, bulging disc L5-S1); entitlement to a compensable initial rating for patellofemoral pain syndrome, right knee; entitlement to a compensable initial rating for right shoulder strain; entitlement to a compensable initial rating for left shoulder strain; entitlement to a compensable initial rating for chronic pharyngitis; and entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.  The Veteran should be informed that he must file a timely substantive appeal to perfect an appeal of the January 2013, January 2014, and October 2015 rating decisions as to those issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  If a timely substantive appeal is filed, all appropriate action must be completed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
	MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


